DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claims 1, 10, 11 and 14 recite the term “preset rule”; however, the specification does not provide any antecedent basis for what a “preset rule” is, in such a manner to apprise one of ordinary skill in the art on how to divide a group of length N into S groups based on a “preset rule”.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 10, 11 and 14 recite the term “preset rule”; however, the specification does not provide any examples or definitions for what a “preset rule” is.  That is, one of ordinary skill in the art would not know how to divide a group of length N into S groups without knowing what a “preset rule” is; however, the specification is silent as to what a “preset rule” is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, 11 and 14 recite the limitation "preset rule".  There is insufficient antecedent basis for this limitation in the claim to apprise one of ordinary skill on what measure to use to carry out the dividing of a Polar code of length N into S groups.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for dividing a Polar code having a length N into S groups, performing log likelihood ratio calculations on each of the S groups and decoding by generating hard decision based on the calculations without significantly more. The claim(s) recite(s) dividing a Polar code having a length of N into S groups of polar codes, each group of the S groups of polar codes being data extracted from the polar code having the length of N according to a preset rule, S being an integer power of 2; and, performing joint decoding on calculation results of the S groups of polar codes, after performing a log likelihood ratio (LLR) calculation each group of the S groups of polar codes. This judicial exception is not integrated into a practical application because the claim does not recite any structural element such that when combined with the abstract algorithm recited in the claims raises the level to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim substantially only recite an abstract mathematical algorithm without reciting any structural element such that when combined with the abstract algorithm raise the level to a practical application.

Cited Prior Arts
US 20200358555 A1 is directed to a polar code decoder using calculated logarithmic likelihood ratios LLRs in a Successive Cancellation List algorithm for decoding a polar encoded codeword; and, is a good teaching reference.
US 20200212936 A1 is directed to a polar code decoder for receiving one or more soft bits from a soft colonel encoded block having a block size of N; and, is a good teaching reference.
US 20180376468 A1 is directed to a polar code decoder connected to a De-rate matcher that generates a candidate input for the polar code decoder; and, is a good teaching reference.
US 20090132887 A1 is directed to generating a reception LLR for a column from reception of information for use in an LDPC decoder; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112